MEMORANDUM**
Teffany Tanee Crain appeals the sentence imposed following her conviction for armed bank robbery, in violation of 18 *217U.S.C. § 2118(a) and (d). We have jurisdiction under 28 U.S.C. § 1291, and based upon the government’s concession we reverse the conviction, vacate the sentence and remand.
Although Crain raises no contentions about her conviction, we are persuaded by the government’s concession that the evidence presented to the district court supports only a conviction for unarmed bank robbery. See United States v. Coleman, 208 F.3d 786, 793 (9th Cir.2000) (citing United States v. Dinkane, 17 F.3d 1192, 1195 (9th Cir.1994)) (“In order to convict a defendant for armed bank robbery under an aiding and abetting theory, this circuit requires the government to show beyond a reasonable doubt both that the defendant knew that the principal had and intended to use a dangerous weapon during the robbery, and that the defendant intended to aid in that endeavor.”).
Accordingly, we reverse the conviction for armed bank robbery and direct the district court on remand to enter a conviction for unarmed bank robbery. See Coleman, 208 F.3d at 792-94; Dinkane, 17 F.3d at 1200. We vacate the sentence and remand to the district court for further proceedings.
CONVICTION REVERSED; SENTENCE VACATED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.